Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 5/21/2020 have been fully considered but they are not persuasive.  
The applicant argues that Izumiya discloses the use of both seam glue and a flavor emitting material and that these two products are used separately.  However, the rejection as stated in the prior office action points out that Izumiya expressly discloses that it is known to include flavoring material in seam glue.  This combination has not been addressed by the applicant and therefore, the rejection is maintained.   

Claim(s) 1-5, 7 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Barreto (US 2005/0099475).
Regarding claims 1-5, 7, 9, and 46, Barreto discloses an edible invisible ink containing a compound such as quinine (i.e. a stokes shift taggant, 0031) that fluoresces in the visible spectrum when illuminated with UV light.  The ink can contain starch (i.e. corn starch, 0031) and humectants.  Although Barreto does not expressly disclose that the ink is capable of decomposing to primarily carbon dioxide and water upon pyrolysis or combustion, it would have been inherent that the starches, humectants, and solvents discussed by Barreto would have produced primarily carbon dioxide and water under certain conditions (for complete combustion) as the 
A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In the case of claim 1, the prior art is capable of being used for gluing a first portion of a material to a second portion of material to form a seam, tack line, or both because it is the same material as claimed.
Barreto discloses using up to 1% by weight quinine (0035).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3-5, 7, 9, 11, 12, 14, 15, 18, 42-45, and 47 is/are rejected under 35 U.S.C. 103 as being unpatentable over Izumiya et al. (US 7,938,124), and Barreto (US 2005/0099475).
Regarding claims 3-5, 7, 9, 11, 12, 14, 15, 42, 44, 45, and 47, Izumiya et al. discloses that it is known to add flavoring materials to seam glue that is used to glue the opposite sides of cigarette wrapping paper together during formation of a cigarette, and that flavoring material is known to be added to this seam glue (EVA, PVA [polyvinyl 
Izumiya et al. do not disclose the fluorescent material beyond indicating that several different fluorescent materials can be used for inspecting different features or regions.  Barreto discloses an edible invisible ink containing a compound such as quinine (i.e. a stokes shift taggant, 0031) that fluoresces in the visible spectrum when illuminated with UV light.  Although Barreto is not in the same field of endeavor (i.e. tobacco products), the invention of Barreto is applicable to the same problem as the instant application and that of the prior art, of producing fluorescent markings that are invisible to the eye of a user.  It would have been obvious to one of ordinary skill in the art at the time of invention to use the fluorescent compound used by Barreto as the fluorescent material in the invention of Isumiya et al. because it would have been obvious to replace one compound used for the same purpose (i.e. fluorescence) with another for the same purpose.  Furthermore, one of ordinary skill would have had an expectation of success because the fluorescent compound of Barreto is safe for human consumption.   
Although Izumiya et al. and Barreto does not expressly disclose that the compositions are capable of decomposing to primarily carbon dioxide and water upon pyrolysis or combustion, it would have been inherent that the polyvinyl acetate flue disclosed by Izumiya et al. and the fluorescent compounds discussed by Barreto would have produced primarily carbon dioxide and water under certain conditions (for complete combustion) as the compounds listed are organic compounds composed of almost entirely carbon, hydrogen, and oxygen.  Furthermore, the compounds disclosed by Izumiya et al. and Barreto are the same as instantly claimed, and therefore must combust to form carbon dioxide and water as claimed.
Barreto also discloses using up to 1% by weight quinine (0035).  
Regarding claim 18, Izumiya et al. illustrate that the seam (i.e. overlap of wrapper material) is longitudinal (see figure 5, where the seam is shown as the section between the dotted line and the solid longitudinal line below it).

Claims 13 and 44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Izumiya et al. (US 7,938,124) and Barreto (US 2005/0099475) as applied to claim 11 above and in further view of Verbakel (US 3,111,950).  
Izumiya et al. disclose making cigarettes, but does not disclose seam glue applied to cigars.  However, it is notoriously well known to use glue to adhere the wrapper (i.e. binder leaf) to a cigar.  For example, Verbakel discloses that glue is applied on the wrapper leaf and the wrapper leaf is wound around the tobacco bunch (col. 1, 31-37).  It would have been obvious to one of ordinary skill in the art at the time of invention to use the fluorescent glue inspection for cigarette wrappers disclosed by .  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J FELTON whose telephone number is (571)272-4805.  The examiner can normally be reached on Monday, Thursday-Friday 7:00-4:30, Wednesday 7:00-1:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michael J Felton/           Primary Examiner, Art Unit 1747